Citation Nr: 0403339	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  94-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis for the period from December 31, 1988, to April 
23, 2002.  

2.  Entitlement to a rating in excess of 60 percent for 
sarcoidosis from April 23, 2002.  

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a neurological 
disorder.

7.  Entitlement to service connection for a skin disorder, 
claimed as cysts and nodules.

8.  Entitlement to service connection for a salivary gland 
condition, Sjogren's Syndrome, cataracts and glaucoma, 
diabetes mellitus, a psychiatric disorder, spasms, and "any 
other condition associated with sarcoidosis."


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

In an April 1993 decision, the Board of Veterans' Appeals 
(Board) granted service connection for sarcoidosis.  In a 
June 1993 rating decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, effectuated the 
Board's award of service connection for sarcoidosis and 
assigned it an initial 10 percent rating, effective December 
11, 1990.

In March 1994, the veteran perfected an appeal with the 
downstream elements of the effective date and initial 
disability rating for sarcoidosis.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

In an August 1996 decision, the Board granted an earlier 
effective date of December 31, 1988, for the award of service 
connection for sarcoidosis.  The issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis was 
remanded for additional development of the evidence.  

In July 1999, the veteran testified at a Board hearing in 
Washington, D.C.  In a September 1999 decision, the Board 
denied an initial rating in excess of 10 percent for 
sarcoidosis.  In addition, in the Introduction portion of 
that decision, the Board observed that in a January 1996 
rating decision, the RO had denied service connection for a 
skin disorder, shingles, a salivary gland disorder, an 
anxiety disorder, diabetes mellitus, an eye disorder, 
arthritis, a liver disorder, a stomach disorder, a neurologic 
disorder, and neurosyphilis.  The Board determined that a VA 
Form 646 prepared in connection with the veteran's appeal for 
an increased rating for sarcoidosis was sufficient to 
constitute a Notice of Disagreement with the January 1996 
rating decision.  Because a Statement of the Case addressing 
these issues had not been issued, the Board remanded the 
matter for such action in September 1999.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran appealed the Board's September 1999 decision 
denying an initial rating in excess of 10 percent for 
sarcoidosis to the U.S. Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
November 2000, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In a November 2000 order, the Court granted the 
parties' motion, vacated the Board's September 1999 decision, 
and remanded the matter for additional action consistent with 
the November 2000 Joint Motion.

In August 2001, the Board again considered the veteran's 
case.  The Board noted that in November 2001, in accordance 
with the September 1999 remand instructions, the RO had 
issued a Statement of the Case addressing the issues of 
service connection for a skin disorder, shingles, a salivary 
gland disorder, an anxiety disorder, diabetes mellitus, an 
eye disorder, arthritis, a liver disorder, a stomach 
disorder, a neurologic disorder, and neurosyphilis.  In 
January 2000, the veteran filed a substantive appeal 
regarding the issues of service connection for arthritis, a 
liver disorder, a stomach disorder, a neurological disorder, 
and "cysts/nodules" (presumably referring to a skin 
disorder).  After accepting jurisdiction of these issues, and 
considering the evidence of record, the Board remanded these 
issues, as well as the original issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis, to 
the RO for additional development of the evidence and due 
process considerations.  

While the matter was in remand status, in a January 2003 
decision, the RO increased the rating for the veteran's 
sarcoidosis to 30 percent, effective December 31, 1988, and 
to 60 percent, effective April 23, 2002.  Although an 
increased rating has been granted, given the procedural 
history of this case, the issues remaining on appeal are as 
set forth on the cover page of this decision.  AB v. Brown, 6 
Vet. App. 35 (1993). 

It is noted that in a November 2003 letter, the veteran was 
advised that he was entitled to an additional hearing as the 
Veterans Law Judge who conducted the July 1999 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2003).  The following month, the 
veteran responded that he did not wish to attend another 
hearing.  

The Board also notes that in a September 2001 letter, the 
veteran identified numerous disorders which he claimed were 
secondary to his service-connected sarcoidosis.  In a January 
2003 decision, inexplicably included in a Supplemental 
Statement of the Case issued the same date, the RO denied 
service connection for a salivary gland condition, Sjogren's 
Syndrome, cataracts and glaucoma, diabetes mellitus, a 
psychiatric disorder, spasms, and "any other condition 
associated with sarcoidosis."  In July 2003, the veteran's 
attorney submitted a Notice of Disagreement with this 
decision; however, the RO has not yet issued a Statement of 
the Case addressing these issues.  Accordingly, the Board 
does not yet have jurisdiction to address these claims and a 
remand to the RO for this action is now necessary.  
Manlincon, 12 Vet. App. at 240-41.  


FINDINGS OF FACT

1.  Between December 31, 1988, the effective date of the 
award of service connection for sarcoidosis, and April 23, 
2002, the veteran's sarcoidosis was manifested by subjective 
arthralgia and myalgia, with no objective findings such as 
limitation of motion, swelling, muscle spasm, or atrophy; no 
evidence of severe respiratory impairment or pulmonary 
involvement requiring treatment with corticosteroids; and no 
findings of FEV-1, FEV-1/FVC or DLCO between 40 to 55 percent 
of the predicted value.

2.  From April 23, 2002, the veteran's sarcoidosis was 
manifested by subjective arthralgia and myalgia, with no 
objective findings such as limitation of motion, swelling, 
muscle spasm, or atrophy; no evidence of pronounced 
respiratory impairment or a markedly severe degree of 
ventilatory deficit, or dyspnea at rest; or cor pulmonale, 
cardiac involvement, progressive pulmonary disease; or FEV-1, 
FEV-1/FVC, or DLCO (SB) less than 40 percent of the predicted 
value.  

3.  Arthritis, a liver disability, a stomach disability, a 
neurological disorder, and a skin disability were not 
clinically evident in service or for years thereafter.

4.  Arthritis, a liver disability, a stomach disability, a 
neurological disorder, and a skin disability are not causally 
related to the veteran's active service, any incident 
therein, or any service-connected disability, including 
sarcoidosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sarcoidosis for the period from December 31, 1988, to April 
23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5003, 4.97, Diagnostic Code 6802 (effective prior to 
October 7, 1996), and 4.97, Diagnostic Codes 6602, 6846 
(effective on and after October 7, 1996).  

2.  The criteria for a rating in excess of 60 percent for 
sarcoidosis from April 23, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5003, 4.97, Diagnostic 
Code 6802 (effective prior to October 7, 1996), and 4.97, 
Diagnostic Codes 6602, 6846 (effective on and after October 
7, 1996).  

3.  Arthritis, a liver disability, a stomach disability, a 
neurological disorder, and a skin disability were not 
incurred during active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The record shows that in a May 2002 letter, VA fulfilled its 
duty to notify the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); but see VA O.G.C. 
Prec. Op. No. 8-2003 (December 22, 2003) (holding that issues 
first raised in a notice of disagreement, such as 
disagreement with the initial assignment of a disability 
rating following the grant of service connection, are not 
claims within the meaning of 38 U.S.C.A. § 5103(a) (West 
2002)).  

In addition, the Board finds that VA has fulfilled its duty 
to assist the veteran in obtaining evidence needed to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Consistent with this duty, the 
Board remanded this matter in August 2001 for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions, to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  
The record also shows that the veteran's service department 
medical records are on file, as are post-service clinical 
records he has specifically identified.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of relevant, outstanding records, nor 
is there a need for another VA medical opinion, given that 
the veteran has been repeatedly examined during the pendency 
of this longstanding appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The reports of these 
examinations provide the necessary medical opinions as well 
as sufficient reference to the pertinent schedular criteria 
for rating sarcoidosis.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of sarcoidosis, arthritis, a liver 
disorder, a stomach disorder, a neurological disorder, or a 
skin disorder.  At his December 1966 military separation 
medical examination, clinical evaluation of the lungs, chest, 
abdomen, upper and lower extremities, musculoskeletal system, 
skin, genitourinary system, and neurologic system was normal.  
X-ray examination of the chest was also normal.  On a report 
of medical history, the veteran denied skin diseases, 
shortness of breath, stomach and liver trouble, arthritis, 
and bone and joint deformity.  

In September 1968, more than a year following separation from 
service, the veteran was diagnosed as having probable 
sarcoidosis based on X-ray examination of the chest.  During 
hospitalization later that month, the diagnosis of 
sarcoidosis was reportedly confirmed by needle biopsy.  The 
hospitalization records are entirely negative for complaints 
or findings of arthritis, a liver disorder, a stomach 
disorder, a neurological disorder, or a skin disorder.  

Subsequent VA and private clinical records show continued 
treatment for sarcoidosis.  In June 1969, X-ray examination 
of the veteran's hands and knees was performed in connection 
with his subjective complaints of pain and stiffness over the 
fingers of both hands; the results were negative, with no 
evidence of arthritis.  The impression was arthralgia due to 
sarcoidosis.  

The veteran was hospitalized in June 1979 for treatment of 
longstanding alcohol addiction.  It was noted that the 
veteran had a history of drinking as much as 2 quarts of gin 
daily, and at that time drank two six-packs daily during the 
week and more than one case of beer a day on weekends.  The 
veteran denied a history of liver disease or ulcers.  A 
history of Boeck's sarcoid was noted, but the veteran denied 
all other significant medical illnesses.  The diagnosis on 
discharge included alcohol addiction, peripheral neuropathy 
secondary to alcoholism, and asymptomatic pulmonary 
sarcoidosis.  

VA outpatient treatment records for the period of March to 
April 1986 show continued complaints of polyarthralgia.  An 
X-ray study of the lumbar spine in March 1986 showed partial 
sacralization of the 5th lumbar vertebral body, with no other 
abnormalities.  A diagnosis of degenerative joint disease was 
noted.  In April 1986, the veteran sought treatment for a 
mass on his back.  The impression was lipoma versus cyst.  A 
CT scan of the lumbar spine showed sclerosis and cystic 
degenerative changes of the sacroiliac joints, bilaterally.  

In October 1987, a private physician indicated that the 
veteran suffered from sarcoidosis and severe sarcoid 
arthritis and would be unable to work due to these 
disabilities until November 1987.  Later in October 1987, a 
second physician indicated that the veteran was then 
unemployed due to sarcoidosis with arthropathy.  

In May 1988, the veteran was hospitalized for treatment of an 
inguinal hernia.  A medical history of arthritis, as well as 
a lipoma two years prior, was noted.  No complaints or 
findings of a liver disorder, a stomach disorder, or a 
neurological disorder were noted.  

In a September 1988 decision, the Board denied the veteran's 
claim of service connection for sarcoidosis on the basis that 
such disability was not clinically evident in service or 
within the first year following separation from service.

In December 1988, the veteran submitted an application to 
reopen his claim of service connection for sarcoidosis.  In a 
letter to his elected representative, he claimed that his 
sarcoidosis had recently spread to his liver.  His 
application is silent for any mention of arthritis, a stomach 
disorder, a neurological disorder, or a skin disorder.  

In support of his claim of service connection for 
sarcoidosis, the veteran submitted December 1990 and July 
1991 lay statements to the effect that he had complained of 
swollen knees and hands shortly after his discharge from 
service.  In a July 1991 statement, his former roommate 
indicated that they had shared an apartment in the summer of 
1967 until the veteran was forced to move home due to swollen 
hands and knees.  These lay statements are negative for any 
reports of arthritis, a liver disorder, a stomach disorder, 
or a neurological disorder

At an August 1991 hearing, the veteran claimed that in 1967, 
he had seen a doctor because of swelling of his hands and 
knees.  His representative argued that joint pain and 
migratory pains are classic symptoms of sarcoidosis as 
defined by current medical literature.  

In March 1992, while his claim of service connection for 
sarcoidosis was pending at the Board, the veteran filed a 
claim for nonservice-connected pension benefits.  In support 
of his claim, the RO obtained VA outpatient treatment records 
for the period of April 1991 to March 1992.  These records 
are negative for findings of arthritis, a liver disorder, a 
stomach disorder, a neurological disorder, or a skin 
disorder.  

In pertinent part, however, these records show that in April 
1991, the veteran had a lumbar puncture to rule out 
neurosyphilis; the results were negative.  In September 1991, 
he reported a history of sarcoidosis, as well as chronic 
joint and muscle pain, especially in the morning and when he 
was in air conditioning.  He indicated that he obtained 
relief of his symptoms with a hot bath.  The assessment was 
stable sarcoidosis and arthralgia/myalgia.  On follow-up in 
September 1991, he denied a cough, shortness of breath, or 
dyspnea.  He stated that he had a history of sarcoidosis and 
previously had been on Prednisone for several years, although 
he had not taken any since 1974.  Physical examination showed 
no wheezes, rhonchi or rales.  The assessment was history of 
sarcoidosis; from a pulmonary standpoint, he appears very 
stable and asymptomatic.  In October 1991, he reported that 
he still had mild myalgia.  Physical examination was within 
normal limits.  The veteran's lungs were clear and there was 
no limited motion or soft tissue swelling.  The assessment 
was sarcoidosis and arthralgia/myalgia, mildly improved.  

In January 1992, the veteran complained of mild, generalized 
aches and pains.  The examiner noted that the veteran had had 
recent "near normal" pulmonary function tests with mild 
restrictive disease and that his sarcoidosis was inactive.  
Nonetheless, he noted that the veteran continued to complain 
of generalized aches in no particular joints.  The impression 
was arthralgia/myalgia and the examiner concluded that the 
arthralgia/myalgia might be a component of the veteran's 
depression, given the normal physical findings.  A pulmonary 
function test performed in February 1992 showed pre-
bronchodilator findings of FVC of 62 percent of predicted; 
FEV-1/FVC was 99 percent of predicted; and DLCO(SB) of 74 
percent predicted.  

In a May 1992 rating decision, the RO denied a permanent and 
total rating for nonservice-connected pension purposes.  In 
its decision, the RO found that the veteran was not precluded 
by his disabilities from obtaining and pursuing gainful 
employment.  In reaching its decision, the RO assigned the 
following ratings for the veteran's disabilities for 
nonservice-connected pension purposes:  sarcoidosis (10 
percent); arthralgias/myalgias (20 percent); left inguinal 
hernia, umbilical hernia, optic atrophy, and neurosyphilis 
(all zero percent), for a combined disability rating of 30 
percent.  Based on the foregoing, the RO determined that the 
veteran's disabilities did not meet the percentage 
requirements for the purposes of a total rating for pension.  
He did not appeal this determination.

Additional VA outpatient treatment records show that in May 
1992, the veteran claimed that his arthralgia and myalgia 
were worsening; physical examination showed full range of 
motion of the extremities with no obvious signs of injury.  
The impression was arthralgia and myalgia.  In September 
1992, he complained of pain in the left hip and occasional 
right hip pain.  Physical examination showed that the joints 
had full range of motion with no synovitis.  The hips were 
clinically normal with no muscle tenderness.  In December 
1992, he was seen in the rheumatology clinic where he 
complained of intermittent nonspecific hip pain.  He reported 
that he took pain medication occasionally.  Physical 
examination showed full range of motion of the joints with no 
synovitis.  There was good hip rotation without pain.  X-ray 
examination of the hips showed minimal sclerosis with well-
preserved joint spaces.  The assessment was arthralgia.  

By April 1993 decision, the Board granted service connection 
for sarcoidosis, indicating therein that "[w]e have reviewed 
medical authority on sarcoidosis and find that polyarthritis 
may occur as a presenting symptom."  The Board went on to 
find that the veteran's testimony and lay statements 
regarding his complaints of joint pain within one year of 
service were "persuasive."  The Board concluded that

It is obvious from the medical evidence presented 
that it is the nature of his joint pains to be 
chronic, yet of temporary duration.  Thus, given 
the limited record, it seems reasonable to presume 
that the pains the veteran experienced in the 
summer of 1967 were related to his later sarcoid-
related arthralgia, and not the result of his work 
on the docks.  Under 38 C.F.R. § 4.40 (1992), 
functional loss due to pain such as that described 
by the veteran and those who knew of his problem in 
1967 must be regarded as disabling.  Since the 
veteran apparently experienced problems in several 
joints due to sarcoid arthralgia and because Code 
5003 allows for the assignment of a compensable 
rating in such instances, even when limitation of 
motion of the affected joints has not reached a 
compensable level, the Board finds that the 
arthralgia experienced in 1967 was manifested to a 
degree of 10 percent and was, in this case, the 
presenting symptom of sarcoidosis.  

In a June 1993 rating decision, the RO effectuated the 
Board's grant of service connection for sarcoidosis and 
assigned it an initial 10 percent disability rating.  The RO 
rated the veteran's disability by analogy under Diagnostic 
Code 6802 to unspecified pneumoconiosis.  In its rating 
decision the RO indicted that a 10 percent rating was 
warranted "given [history] of chronic joint pain, and mild 
respiratory residuals."  The veteran appealed the RO 
determination, arguing that he was entitled to separate 
ratings for the distinct manifestations of sarcoidosis, 
namely his pulmonary symptoms and his arthralgia/myalgia 
symptoms.

In September 1993, the veteran was afforded a VA medical 
examination, at which he claimed that he had chronic joint 
pain due to sarcoidosis, although he indicated that he took 
no medication regularly.  The examiner noted that the veteran 
was followed in the rheumatology for complaints of migratory 
arthralgia, mainly in the hips, knees and ankles, but also in 
the fingers.  It was also noted that he had been followed up 
periodically for a nodule on the posterior neck.  Physical 
examination showed that the veteran's lungs were clear 
without wheezes, rhonchi or rales.  There was no dyspnea.  
Gait was normal and mobility was not limited.  There was a 
full range of motion in the hips, knees, ankles, and cervical 
spine, but the examiner noted the claim of pain on all 
motions.  There was no evidence of periarticular swelling of 
any joint.  There was a small nodule on the right posterior 
neck and a similar nodule in the left occipital area.  There 
were no other skin abnormalities.  Neurological examination 
was nonfocal and peripheral pulses were palpable.  X-ray 
examination of the chest showed no evidence of acute disease.  
X-ray examination of the hips was normal.  X-ray examination 
of the knees showed a small osteophyte in the right patella, 
but was otherwise normal.  The diagnosis was sarcoidosis and 
arthralgia, claimed as secondary to sarcoidosis.  

On VA medical examination in November 1993, the veteran 
reported that he had had intermittent aching in the knees, 
hips, hands, and low back since 1968.  He also claimed 
occasional pain in the elbows, shoulders, and neck.  The 
examiner noted that the veteran had been followed in the 
rheumatology clinic and reviewed records associated with his 
treatment.  He noted that the veteran had been found to have 
full range of motion of all extremities with no limitation of 
any of the joints.  The veteran also claimed that in 1988, a 
private physician advised him that he had liver disease 
related to sarcoid and that he had notified VA of this fact.  
The examiner noted that he had reviewed the veteran's medical 
records and could find no record of this information.  
Physical examination revealed that the veteran's gait was 
normal and he had full range of motion of the knees, neck, 
shoulders, elbows, wrists, and hands, with no evidence of any 
synovitis or deformity.  Examination of the low back showed 
an area of discomfort over the lower lumbar area with some 
limitation of motion.  In this regard, the examiner noted 
that review of the veteran's medical records was notable for 
evidence of mild central disc bulge at L4-5 on CT scan.  The 
veteran's lungs were clear, with no evidence of any rales, 
rhonchi, or wheezes.  Small nodules were noted on the 
veteran's cervical area.  Neurological examination was 
normal, although the veteran complained of some sensory 
abnormalities over the right and left feet.  The diagnoses 
included sarcoidosis, diffuse arthralgia with full range of 
motion of all joints and no evidence of active effusions, and 
cervical nodules of unknown nature.  The examiner noted that 
there was full range of motion of all joints with no evidence 
of active effusion and no recent radiographs demonstrating 
evidence of joint abnormalities, although small osteophytes 
of the knees were noted.  

In April 1994, the veteran was afforded another VA medical 
examination.  His complaints were noted to be unchanged in 
that he reported continued arthralgias, mainly in both hips, 
knees, and muscle pains.  He also reported numbness of the 
feet, arms, and tingling in the extremities and face.  He 
reported to the examiner that this was related to "knots on 
his neck."  He complained of abdominal pain unrelated to 
digestion.  He denied shortness of breath or cough.  The 
diagnoses included sarcoidosis.  

Additional VA outpatient treatment records showed that the 
veteran continued to seek treatment for complaints he 
attributed to sarcoidosis.  In August 1993, the veteran 
complained of a rash on his forehead.  The assessment was 
possible sarcoid skin lesion.  A biopsy was thereafter 
performed and revealed no abnormalities.  In May 1994, the 
veteran denied respiratory distress.  The examiner noted that 
the veteran had undergone a needle biopsy in March 1994 of a 
posterior cervical node which was negative.  It was also 
noted that an April 1994 renal ultrasound was normal, as was 
an intravenous pyelogram (IVP) and urinalysis.  Physical 
examination showed a nontender soft node in the right 
posterior chin.  The submaxillary glands were normal.  A 
chest X-ray showed no changes from prior X-ray studies.  

At a VA general medical examination in February 1995, the 
veteran reported several problems, including skin problems, 
neurological changes, a liver disorder, a stomach disorder, 
arthritic changes, and myalgias.  The examiner noted that the 
veteran was followed frequently in the rheumatology clinic, 
although no relationship to sarcoidosis has been established 
there.  It was also noted that the veteran had claimed that 
he had been advised that he had a liver disorder secondary to 
sarcoidosis, but the examiner indicated that he could find no 
documentation to this effect and seriously doubted that any 
physician would reach such a conclusion without a liver 
biopsy.  Physical examination showed that the veteran's lungs 
were clear without wheezes, rhonchi or rales.  His gait was 
normal and his mobility was not limited.  The diagnoses 
included sarcoidosis, stable.  The examiner noted that a 
chest X-ray in 1994 showed parenchymal pleural scarring in 
the right upper lobe and pleural scarring in the left lower 
hemithorax with no infiltrate or mediastinal or hilar 
changes.  He noted that the veteran's chest X-ray was 
unchanged from X-rays in 1992 and 1993.  Also diagnosed with 
arthralgia, which the examiner indicated bore no relationship 
to the veteran's sarcoidosis.  The examiner also noted that 
there was no evidence available to support the veteran's 
claim of having liver disease.  He noted that the veteran's 
liver was of normal sound and that a previous ultrasound had 
been negative.  With respect to the veteran's claimed skin 
disorder, he indicated that they it was very superficial and 
not related to sarcoidosis.  With respect to the veteran's 
stomach complaints, the examiner indicated that a workup had 
been negative and that he did not think the veteran had 
peptic ulcer disease.  

In March 1995, the veteran was afforded a VA neurological 
examination.  He reported a history of muscle aches and 
stiffness, especially if he had been active.  He indicated 
that his muscle aches affected all the muscles in his limbs 
and lower back.  It was noted that one year prior he had had 
a biopsy of masses in the parotid and cervical region, but 
the biopsy was negative.  It was also noted that the veteran 
was not on steroids.  Physical examination showed no 
neurological abnormalities.  The impressions included 
myalgias with no objective evidence of weakness and distal 
sensory polyneuropathy, predominately in the lower 
extremities, probably secondary to diabetes.  

Later in March 1995, the veteran was hospitalized, claiming 
increasing soreness in his whole body since 1986.  He 
described his pain as akin to the soreness one gets after a 
hard workout.  He indicated that his pain was intermittent 
and most severe in the low back and hip joints.  He also 
claimed that he had some limited motion due to muscle 
stiffness, especially in the back, and that he had difficulty 
climbing stairs due to hip pain.  A history of sarcoidosis in 
1968 treated for five years with steroids was noted, although 
the examiner indicated that the veteran had been off steroids 
for a number of years.  Physical examination showed that the 
veteran's lungs were clear to auscultation, bilaterally.  
Examination of the extremities showed no cyanosis, clubbing 
or edema.  Straight leg raising was negative.  During his 
hospitalization, the veteran underwent a myopathy workup.  
Hip and low back X-ray studies showed no fracture or 
significant abnormality.  The lumbar spine X-ray showed 
partial L5 sacralization and pseudoarthrosis of the L5 
transverse process.  EMG and nerve conduction studies showed 
normal sensory and motor conductions in the left arm and leg.  
Despite the "largely normal workup," in light of his 
chronic complaints and history of sarcoidosis, a muscle 
biopsy was planned to definitively diagnose sarcoid myopathy; 
however, the veteran refused the biopsy.  The diagnoses were 
chronic muscle aches, fatigue and weakness and sarcoidosis.

VA outpatient treatment records show that on follow-up in May 
1995, the veteran's sarcoidosis was noted to be stable.  He 
denied current symptoms and indicated that he took no 
medication for sarcoidosis.  

In December 1996, the veteran underwent VA general medical 
examination at which he reported that he had experienced 
coughing for the last two weeks, as well as longstanding pain 
in all his joints.  The assessments included history of 
sarcoidosis, and history of vague and nonspecific arthralgias 
and myalgias.  

In January 1997, the veteran underwent VA pulmonary 
examination.  He reported that he had been diagnosed with 
sarcoidosis in 1968 and was treated with steroids until 1973; 
however, he indicated that he had received no drug therapy 
for sarcoidosis since that time.  Also, he noted that 
although he was previously followed in the VA chest clinic, 
he had not been seen in several years.  His major complaints 
involved progressive dyspnea on exertion, as well as 
occasional dyspnea at rest, with unknown inciting factors.  
The examiner noted that it was "extremely difficult" to 
pinpoint a specific time-point in which the claimed dyspnea 
on exertion became noticeable or to quantitate his dyspnea on 
exertion.  He indicated that this was because the veteran 
stated he did very little in the way of exertion.  He denied 
any orthopnea, paroxysmal nocturnal dyspnea or lower 
extremity edema.  He also complained of long-standing 
arthralgia and myalgia and stated that his most bothersome 
symptoms were in the hands and wrists.  The examiner noted 
that the claimed myalgia was difficult to characterize, but 
noted that the veteran described worsened limb muscular pain 
on exertion.  

With respect to past medical history, the examiner noted that 
the veteran had reported a past history of sarcoidosis.  In 
that regard, it was noted that the veteran had a forehead 
skin biopsy in 1993 and a parotid gland needle aspiration in 
1994, both of which were normal.  The examiner noted that the 
veteran had no biopsies consistent with sarcoid within the VA 
system.  He also noted that pulmonary function testing in 
September 1983, March 1991, and October 1994 was within 
normal limits or suggestive of a mild obstructive ventilatory 
defect, with diffuse capacity shown to be normal.  The 
examiner noted that, on current pulmonary function testing, 
the veteran's total lung capacity was 5.59 liters, which was 
85 percent of predicted and within normal limits.  FEV-1 was 
78 percent of the predicted value.  Additionally, he noted 
that a diffusion capacity was obtained with a DLCO within 
normal limits.  He observed that current pulmonary function 
testing showed no change in FEV1, FVC, total lung capacity or 
diffusion capacity compared to previous studies.  He also 
noted that other pertinent laboratory testing was conducted 
(including urinalysis, Westergren sedimentation rate, and 
blood tests) all of which were normal.  Likewise, a chest X-
ray showed parenchymal scarring in the right upper lobe, 
unchanged from previous X-rays.  An electrocardiogram was 
also normal.  The assessment was history of pulmonary 
sarcoidosis, without clear history of extrapulmonary 
involvement, although the veteran described long-standing 
arthralgia and myalgia which to date have not been documented 
as a result of sarcoidosis.  In addition, the examiner noted 
that the veteran had described significant symptoms of 
dyspnea on exertion with no objective evidence that pulmonary 
sarcoidosis was the etiology of his complaints in light of 
the findings on chest X-ray and pulmonary function testing.  
Also diagnosed was long-standing history of polyarthropathy, 
myalgia.

At a VA rheumatology examination in January 1997, the veteran 
again claimed long-standing arthralgia, specifically, 
stiffness and pain in all of his joints.  He indicated that 
the symptoms occurred on and off during the day, lasting for 
a period that he could not calculate.  He indicated that he 
was not using any pain medication or steroids.  The veteran 
claimed that he also had liver problems related to 
sarcoidosis or diabetes, as well as a skin problem.  Physical 
examination showed adequate range of motion of the cervical 
spine, temporomandibular joint, lumbar and thoracic spines, 
shoulders, hands, hips, knees, and ankles.  There was no 
evidence of deformity of any joint or evidence of swelling.  
The impressions included history of sarcoidosis affecting 
mainly the pulmonary system and history of arthralgia 
probably secondary to sarcoidosis; however, the examiner 
noted that there was no evidence of any reduction in the 
range of motion of the veteran's joints.  He also indicated 
that the veteran's medical records were unavailable to him so 
he could not confirm the diagnosis of acute arthralgia.  
Subsequent X-ray examination of the wrists and hands was 
normal.

In an August 1997 addendum, the VA rheumatology examiner 
indicated that after a review of the veteran's claims folder, 
he had concluded that the veteran did not have any active 
sarcoidosis and that there was no evidence to support joint 
involvement.  He noted that there were no radiological 
changes in the bones that typically would be seen in chronic 
sarcoidosis and there was no functional loss or any 
impairment in the range of motion of any joint.  Likewise, 
there was no evidence of muscle atrophy or fatigability, and 
the veteran's motion was described as adequate for his age.  
The examiner concluded that there was no adequate pathology 
to support a diagnosis of active sarcoidosis or to suggest a 
relationship between the veteran's claimed joint pain and his 
service-connected sarcoidosis.  

In March 1998, the veteran submitted copies of reports of 
several previous pulmonary function tests.  These included a 
March 1991 pulmonary function test showing that FVC was 86 
percent of predicted; and FEV-1 was 82 percent of predicted.  
A November 1994 pulmonary function test showed FVC to be 82 
percent of predicted; FEV-1 of 75 percent of predicted; and 
FVC/FEV-1 of 81 percent predicted.  A January 1997 pulmonary 
function test showed FVC to be 85 percent of predicted; and 
FEV-1 of 78 percent of predicted.  Pulmonary function tests 
conducted in February 1997 showed FVC to be 74 percent of 
predicted; and FEV-1 of 78 percent of predicted.  FEV1/FVC 
was 106 percent of predicted; it was noted that the test 
showed mild reduction in vital capacity and expiratory flows 
with normal diffusing capacity.

Also submitted by the veteran in March 1988 was a copy of a 
December 1987 fitness-for-duty examination report conducted 
in connection with the veteran's job with the United States 
Postal Service.  At the examination, the veteran complained 
of generalized pain and stiffness in multiple joints, 
particularly the back, neck, shoulders, knees, hands and 
wrists.  The diagnosis was sarcoidosis of the lung.  The 
examiner indicated that he was unable to substantiate 
abnormalities on the physical examination or in diagnostic 
testing (such as X-rays, CT scans, and bone scans) of 
sufficient severity to explain the veteran's subjective 
symptoms.  He indicated that the veteran did not have 
arthritis due to sarcoidosis, but noted that in light of his 
complaints of pain, he would be unable to continue in his job 
as a letter carrier.  

In a second addendum dated in May 1998, the VA rheumatology 
examiner indicated that he had again reviewed the veteran's 
claims folder and had not changed his conclusions.  He again 
noted that pulmonary function testing in 1983, 1991, 1994 and 
1997 was normal, and chest X-rays had shown no change to 
suggest pulmonary sarcoidosis as an etiology for the 
veteran's dyspnea on exertion.  He also noted that the 
veteran presented no evidence of any acute sarcoidosis or 
chronic sarcoid arthritis, and no active acute inflammation 
or decreased range of motion was noted on examination.

In July 1999, the veteran testified at a Board hearing in 
Washington, D.C., regarding the issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis.  At 
his hearing, he argued that he should be separately rated for 
symptoms of arthralgia as they were separate and distinct 
from his sarcoidosis.  

At his hearing, the veteran submitted a July 1999 letter from 
Craig N. Bash, M.D., a physician associated with the 
Paralyzed Veterans of America.  In that letter, Dr. Bash 
contended that following the award of service connection for 
sarcoidosis, the veteran's arthralgia/myalgia should have 
been rated as 20 percent disabling pursuant to Diagnostic 
Codes 5099-5002, as his symptoms had not changed since the 
March 1992 rating decision, in which he had received such 
rating for nonservice-connected pension purposes.  He further 
stated that he agreed with the VA rheumatologist that the 
veteran had "arthropathy secondary to his sarcoidosis 
[sic]."  He also opined that the pulmonary dysfunction and 
arthropathy, if present, were secondary to the veteran's 
sarcoidosis.  

Also submitted by the veteran at his hearing were the results 
of a June 1998 pulmonary function test showing FVC to be 76 
percent; and FEV-1 of 78 percent.  FEV1/FVC was 102 percent 
of predicted value.  The interpretation was early mild small 
airways disease.  

In September 2000, the veteran submitted excerpts from 
medical treatises and websites regarding sarcoidosis.  Also 
submitted by the veteran was an August 1994 letter from a 
nurse associated with the American Lung Association who 
indicated that it was difficult to tell whether a 
hypersensitivity to a substance, such as a fungus, caused 
sarcoidosis or whether having sarcoidosis made one more 
susceptible to fungal infections.  She noted that sarcoidosis 
was a very complicated condition and that secondary 
complications could include skin eruptions.  

In a March 2001 report, Dr. Bash indicated that he had 
reviewed the veteran's claims folder and 

It is my opinion that it is likely that this 
patient's Sarcoidosis related SI joint arthritis 
(sclerosis) is likely the primary cause of his back 
pain and spasm because he had low back pain (LPB) 
and arthralgies [sic] in 1986 and his lumbar spine 
disease, which was not demonstrated until 1993 on 
lumbar spine x-rays, is relatively mild.  It is 
also my opinion that this patient's SI joint 
sclerosis is secondary to his sarcoidosis because 
sarcoidosis is a know cause of SI joint sclerosis...

Dr. Bash indicated that based on Diagnostic Codes 
"6602/6603/6604," the veteran should be rated at the 30 
percent level for sarcoid-induced lung damage since 1986 for 
FEV-1 of 56 to 70 percent.  Finally, Dr. Bash indicated that 
it was his belief that the veteran had cataracts, diabetes, 
and back pain and arthritis, as a result of sarcoidosis.  He 
made no assertions regarding the veteran's claimed liver 
disorder, stomach disorder, neurological disorder, or skin 
disorder.

VA clinical records dated from February 1998 to March 2002 
show treatment for several disabilities such as diabetes and 
attendant palliative foot care, a right shoulder injury, 
benign prostatic hypertrophy, depression, gastroesophageal 
reflux disease, and continued complaints of arthralgias.  
These records also note a history of pulmonary sarcoidosis, 
although it is noted that the veteran had no systemic 
problems.  Also noted was Sjogren's syndrome.  X-ray studies 
of the right shoulder in September 2001 showed mild arthritic 
changes.  In April 2002, the veteran had a cystic lesion 
removed from the right lateral canthal region.  September 
2002 X-ray studies of the veteran's cervical spine showed 
osteophytic changes.  

In November 2001, the veteran underwent VA medical 
examination at which he again reported continued arthralgias, 
as well as some shortness of breath.  He denied cardiac 
symptoms and weight loss and failed to mention any liver 
disease, neurologic abnormalities, or skin problems.  The 
examiner noted that he had reviewed the veteran's claims 
folder and noted a history of sarcoidosis.  He further noted 
that pulmonary function tests performed from 1983 to 1997 had 
been relatively normal.  Physical examination revealed no 
pertinent abnormalities.  Pulmonary function testing showed 
that FEV-1 that was 63 percent of the predicted value.  After 
bronchodilators, FEV-1 was 67 percent predicted and the FEV-
1/FVC ratio was 74 percent of the predicted value.  These 
findings were interpreted as mild obstruction, although 
concurrent restriction could not be ruled out.  The 
impression was history of sarcoidosis.  The examiner noted 
that the veteran had not been treated with steroids for some 
period of time and that recent chest X-rays had shown no 
significant abnormalities.  He further noted that the veteran 
reported no progressive symptomatology from a pulmonary 
standpoint.  With respect to the veteran's complaints of 
joint pains, he noted that the veteran was treated with 
nonsteroidals and had reported no progressive disease with 
fever or weight loss.  Finally, he noted that the veteran had 
no overt extrapulmonary manifestations of sarcoidosis.  

In a June 2002 notation, a VA examination indicated that the 
veteran had undergone pulmonary function studies in April 
2002.  It was noted that this study revealed mild restrictive 
lung disease, with reduction of total lung capacity to 70 
percent predicted.  There was also a symmetric decrease in 
the FEV-1 to 61.6 percent and diffusion capacity was 
moderately decreased to 50 percent predicted.  He noted that 
the results of this pulmonary function studies was consistent 
with the diagnosis of sarcoidosis.  

In a July 2002 addendum, the VA examiner indicated that there 
was no overt evidence of extrapulmonary sarcoidosis.  He 
indicated that it was his opinion that the veteran did not 
have arthritis, a liver condition, a stomach condition, a 
neurologic condition, or a skin condition as a residual or 
secondary to his service-connected sarcoidosis.  

In November 2002, the veteran submitted the results of a 
September 2002 pulmonary function study which showed FVC to 
be 68.5 of predicted value; FEV1 was 61.6 of predicted value; 
FEV1/FVC was 71 percent of predicted value; and DLSCO-SB was 
50.5 percent of predicted value.  The results of this study 
were interpreted as showing a mild restrictive lung disease 
with moderately diminished diffusion capacity.  

II.  Higher ratings for sarcoidosis

Law and Regulations:  Disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The average impairment as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, includes diagnostic codes which represent particular 
disabilities.  Generally, the degree of disability specified 
is considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's sarcoidosis was originally rated by analogy 
under Diagnostic Code 6802.  Under these provisions, as in 
effect prior to October 7, 1996, a 30 percent rating was 
assigned for considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary tests.  A 
60 percent rating required severe respiratory impairment with 
extensive fibrosis, severe dyspnea on exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating required pronounced respiratory impairment 
with the extent of lesions comparable to far advanced 
pulmonary tuberculosis, or with pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit, 
and dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating sarcoidosis, effective on October 7, 
1996.  The general rating formula for sarcoidosis under the 
new rating criteria is as follows: 

A 30 percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is assigned where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control, and a 100 percent rating where 
there is cor pulmonale or there cardiac involvement with 
congestive heart failure or there is progressive pulmonary 
disease with fever, night sweats and weight loss despite 
treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2003).

In addition, a note in Diagnostic Code 6846 provides that 
either the active disease or residuals may be rated as 
chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  Since 
sarcoidosis may be rated as chronic bronchitis, Diagnostic 
Code 6600 is also relevant to the rating of the veteran's 
disability.  

This code provides that where the FEV-1 or the FEV-1/FVC 
ratio is 56 to 70 percent of the predicted value or the DLCO 
(SB) is 56 to 65 percent, a 30 percent evaluation is 
assigned.  Where the FEV-1, the FEV-1/FVC or the DLCO is 40 
to 55 percent of the predicted value, or the maximum oxygen 
consumption is 15 to 20 milliliters per kilogram per minute 
(with cardiorespiratory limit), a 60 percent evaluation is 
assigned.  Where the FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40 percent of the 
predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2003).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis:  As set forth above, based on the procedural 
history of this case, proper adjudication of the veteran's 
claim requires an analysis during two discrete time periods.  
The first period extends from December 31, 1988, the 
effective date of the award of service connection for 
sarcoidosis and initial 30 percent rating, to April 23, 2002, 
after which time the RO increased the initial rating to 60 
percent.  The second period extends from April 23, 2002.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Following a 
comprehensive review of all the evidence in this case, the 
Board finds that higher ratings are not warranted.  

In that regard, under Diagnostic Code 6802, as in effect 
prior to October 7, 1996, a 30 percent was assigned for 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary tests.  A 60 percent 
rating required severe respiratory impairment with extensive 
fibrosis, severe dyspnea on exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  

In this case, none of the probative evidence of record shows 
that the veteran's sarcoidosis was manifested by severe 
respiratory impairment, extensive fibrosis, severe dyspnea on 
exertion, or dyspnea at rest.  Rather, the evidence shows 
that the veteran regularly denied pulmonary symptoms and 
medical professionals generally described his pulmonary 
sarcoidosis as stable, inactive, or asymptomatic.  Indeed, no 
medical professional characterized the veteran's respiratory 
impairment or dyspnea as severe during the period in 
question.  

For example, when the veteran was hospitalized in June 1979 
for treatment of longstanding alcohol addiction, his 
pulmonary sarcoidosis was described as asymptomatic.  In 
September 1991, the veteran denied a cough, shortness of 
breath, or dyspnea and indicated that he had not been on 
medication for sarcoidosis since 1974; the examiner concluded 
that from a pulmonary standpoint, the veteran appeared "very 
stable and asymptomatic."  On examination in January 1992, 
it was noted that the veteran had had recent "near normal" 
pulmonary function tests; it was noted that based on the 
results of these recent tests, his sarcoidosis was inactive.  
A VA medical examination in September 1993 included X-ray 
studies of the chest  which showed no acute disease.  No 
pulmonary complaints or other pertinent abnormalities were 
identified at the examination.  Indeed, physical examination 
showed that the veteran's lungs were clear without wheezes, 
rhonchi or rales.  There was no dyspnea.  

Likewise, the evidence shows that in May 1994, the veteran 
again denied symptoms of respiratory distress and in May 
1995, the examiner concluded that the veteran's sarcoidosis 
was stable based in part on the fact that he denied current 
symptoms and took no medication for sarcoidosis.  At a 
January 1997 VA pulmonary examination, the veteran 
acknowledged that he had received no drug therapy for 
sarcoidosis for many years.  He claimed to experience 
progressive dyspnea on exertion as well as occasional dyspnea 
at rest; however, the examiner was unable to quantitate his 
complaints and indicated that there was no objective evidence 
that pulmonary sarcoidosis was the etiology of his subjective 
complaints in light of the findings on chest X-ray and 
pulmonary function testing.  Subsequent medical evidence also 
indicates that any pulmonary symptoms of the veteran's 
sarcoidosis were no more than moderate.  Finally, it is noted 
that in a March 2001 report, Dr. Bash indicated that it was 
his opinion that the veteran's symptoms of sarcoidosis 
warranted a 30 percent rating.  He made no assertions to the 
effect that a rating in excess of 30 percent was warranted.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 30 percent for pulmonary sarcoidosis, 
for the period from December 31, 1988 to April 23, 2002, and 
the criteria for a rating in excess of 60 percent for 
sarcoidosis from April 23, 2002, under Diagnostic Code 6802 
have clearly not been met.  

With respect to the amended version of the criteria for 
evaluating sarcoidosis, which became effective October 7, 
1996, the Board likewise concludes that higher ratings are 
not warranted.  

As noted, under the amended criteria pertaining to the 
evaluation of sarcoidosis, a 60 percent rating is assigned 
for pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, and a 100 percent 
rating where there is cor pulmonale or there cardiac 
involvement with congestive heart failure or there is 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2003).

Here, there is absolutely no evidence, nor has the veteran 
contended, that he has ever taken corticosteroids at any time 
since 1974.  Likewise, there is no evidence of cor pulmonale 
or cardiac involvement with congestive heart failure, 
attributable to the veteran's sarcoidosis.  Finally, there 
have been no findings of progressive pulmonary disease with 
fever, night sweats and weight loss despite treatment.  In 
fact, when the veteran was examined in November 2001, the 
examiner expressly indicated that the veteran had reported no 
progressive symptomatology from a pulmonary standpoint, nor 
had he reported cardiac symptoms, fever or weight loss.  
Thus, the Board finds that the criteria for higher ratings 
for sarcoidosis under 38 C.F.R. § 4.97, Code 6846 have 
clearly not been met.  

As noted, under the amended criteria, sarcoidosis can also be 
rated as chronic bronchitis under Diagnostic Code 6600.  See 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2003).  Under those 
provisions, a where the FEV-1, the FEV-1/FVC or the DLCO is 
40 to 55 percent of the predicted value, or the maximum 
oxygen consumption is 15 to 20 milliliters per kilogram per 
minute (with cardiorespiratory limit), a 60 percent 
evaluation is assigned.  Where the FEV-1 is less than 40 
percent of the predicted value or the ratio FEV-1/FVC is less 
than 40 percent, or the DLCO (SB) is less than 40 percent of 
the predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2003).  

In this case, however, none of the pulmonary function tests 
corresponding to the period from October 7, 1996, to April 
23, 2002, have demonstrated that the criteria for an 
evaluation in excess of 30 percent have been met.  Similarly, 
none of the pulmonary function tests conducted from April 23, 
2003, have demonstrated that the criteria for an evaluation 
in excess of 60 percent have been met.  The veteran and his 
attorney have not contended otherwise.  In view of the 
foregoing, the Board finds that increased ratings are not 
warranted under Diagnostic Code 6600.

Here, the Board notes that in November 2002 written arguments 
submitted to the RO, the veteran's attorney appeared to argue 
that an initial 60 percent rating was warranted for 
sarcoidosis, as a September 1984 pulmonary function study 
showed FEV-1 of 55 percent predicted.  The Board observes, 
however, that the criteria cited by the veteran's attorney 
did not become effective until October 7, 1996, and may not 
be applied retroactively.  See VA O.G.C. Prec. Op. No. 3-00; 
65 Fed. Reg. 33422 (2000).  In any event, the Board finds 
that the contemporaneous pulmonary function tests are far 
more probative in rating the veteran's present disability 
than test results from 1984.  

The Board has also considered that, as set forth above, the 
Court has held that each service-connected problem associated 
with a service-connected disability may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  Esteban, 6 Vet. App. at 261.  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.  Id. at 261-62.  

In this case, the veteran has argued that his subjective 
arthralgia and myalgia are part and parcel of his service-
connected sarcoidosis.  While the record contains conflicting 
medical evidence in this regard, in light of the language 
used by the Board in its April 1993 decision awarding service 
connection for sarcoidosis ("the Board finds that the 
arthralgia experienced in 1967 was manifested to a degree of 
10 percent and was, in this case, the presenting symptom of 
sarcoidosis"), and affording the benefit of the doubt, the 
Board finds that, for compensation purposes, his subjective 
arthralgia and myalgia are part and parcel of his service-
connected sarcoidosis.  

The next issue for consideration, therefore, is the 
appropriate initial rating for the veteran's arthralgia and 
myalgia.  In that regard, it is noted that he argued that he 
is entitled to a separate 20 percent rating by analogy under 
Diagnostic Code 5002.  

Under Diagnostic Code 5002, a 20 percent evaluation is 
warranted for rheumatoid arthritis as an active process with 
one or two exacerbations a year in a well-established 
diagnosis.  In the absence, however, of a well-established 
diagnosis of rheumatoid arthritis, the Board finds that a 20 
percent rating is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  The Board has considered the veteran's 
arguments that, in a prior rating decision, the RO rated his 
arthralgias as 20 percent disabling under Diagnostic Code 
5002 for nonservice-connected pension purposes.  That fact, 
however, is not binding on the issue of the appropriate 
initial rating for a service-connected disability.

Although the criteria for a 20 percent rating under the 
provisions of Diagnostic Code 5002 have not been met, that 
code also indicates that chronic residuals of rheumatoid 
arthritis, such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
diagnostic codes for the specific joints involved.  See e.g. 
38 C.F.R. § 4.97, Code 5003.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In reviewing the pertinent evidence of record, the Board 
notes that since the effective date of the award of service 
connection, the veteran has consistently complained of 
subjective joint and muscle pain.  For example, in September 
1991, he stated that he had mild muscle and joint aches, 
relieved by hot baths.  In January 1992, he reported mild, 
generalized aches and pains in no particular joints.  In May 
1992, he claimed that his arthralgia and myalgia had 
worsened.

With the exception of infrequent notations, such as limited 
range of motion of the low back specifically attributed to 
disc disease, and limited motion of the shoulder attributed 
to injury, repeated physical and X-ray examination has 
consistently failed to demonstrate any significant 
abnormality of any of the veteran's joints due to 
sarcoidosis.  For example, physical examinations conducted in 
September 1991, January 1992, and May 1992 were entirely 
within normal limits.  In September 1992, his joints were 
again clinically normal with full range of motion and no 
synovitis or muscle tenderness.  On VA examination in 
November 1993, the veteran reported that he had experienced 
intermittent aching in the knees, hips, hands, and low back 
since 1968, as well as occasional pain in the elbows, 
shoulders, and neck.  The examiner, however, noted the 
veteran had full range of motion of all joints with no 
limitation, active effusions, or radiographs demonstrating 
any evidence of joint abnormalities.  At a March 1995 VA 
neurological examination, the veteran reported a history of 
muscle aches and stiffness.  Physical examination showed no 
neurological abnormality and the impressions included myalgia 
without objective evidence of weakness.  The more recent 
medical evidence likewise shows no objective evidence of 
pain, limited motion, or joint abnormality.  For example, in 
an August 1997 opinion, a VA rheumatology examiner indicated 
that the record contained no evidence of radiological changes 
in the bones that typically would be seen in chronic 
sarcoidosis, no functional loss, no impairment in the range 
of motion of any joint, and no evidence of muscle atrophy or 
fatigability.  In November 2001 and July 2002, the examiner 
indicated that the veteran had no overt extrapulmonary 
manifestations of sarcoidosis.  Thus, in the absence of any 
objective, probative indications of limitation of function, 
the Board finds that a separate, compensable rating is not 
warranted for arthralgia/myalgia under Diagnostic Code 5002 
or 5003.  (Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion).  Id.  For the same reasons, a 
separate compensable rating for the veteran's subjective 
myalgia/arthralgia is not warranted under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Simply put, while these provisions allow for VA to 
take functional loss due to pain into consideration when 
rating a disability of the musculoskeletal system, such 
functional loss must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id.  In this case, as summarized above, there is 
no such probative evidence.  Thus, while the Board finds that 
the veteran's subjective arthralgia/myalgia remain part and 
parcel of his service-connected sarcoidosis, separate 
compensable ratings are not warranted based on the evidence 
of record.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no recent, objective evidence 
that the veteran's service-connected sarcoidosis resulted in 
marked interference with earning capacity or employment, 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service-
connected sarcoidosis, during the period in question.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's sarcoidosis is appropriately compensated 
by the currently assigned schedular ratings and 38 C.F.R. § 
3.321 is inapplicable.

III.  Entitlement to service connection for arthritis, a 
liver disorder, a stomach disorder, a neurological disorder, 
and a skin disorder.

Law and regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, peptic 
ulcer disease, organic diseases of the nervous system, and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis:  As summarized above, the veteran's service medical 
records are silent regarding any complaint or finding of 
arthritis, a liver disorder, a stomach disorder, a 
neurological disorder, or a skin disorder.  In fact, at his 
December 1966 military separation medical examination, 
clinical evaluation of the abdomen, upper and lower 
extremities, musculoskeletal system, skin, genitourinary 
system, and neurologic system was normal.  Moreover, on a 
report of medical history, the veteran specifically denied 
skin diseases, shortness of breath, stomach and liver 
trouble, arthritis, and bone and joint deformity.  

Likewise, the Board observes that the post-service medical 
evidence of record is negative for any notations of arthritis 
or complaints or findings of liver abnormalities, a stomach 
disorder, a neurological disorder, or a skin disorder for 
years after service separation.  Indeed, when the veteran was 
hospitalized in September 1968, there were no complaints or 
findings of arthritis, a liver disorder, a stomach disorder, 
a neurological disorder, or a skin disorder.  

Moreover, there is no indication, nor does the veteran 
contend, that the competent medical evidence of record 
contains any indication that the claimed arthritis, liver 
disorder, stomach disorder, neurological disorder, and skin 
disorder, are related to his active service or any incident 
therein.  In view of the foregoing, the Board finds that 
service connection for these disabilities on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. § 3.303, 
3.307, 3.309 (2003).

Rather, the veteran contends that service connection for 
these disabilities is warranted on a secondary basis.  He 
argues that his claimed arthritis, liver disorder, stomach 
disorder, neurological disorder, and skin disorder are due to 
his service-connected sarcoidosis.  See 38 C.F.R. § 3.310.  

After carefully considering the evidence of record, however, 
the Board finds that the preponderance of the evidence is 
against the claims of service connection for arthritis, liver 
disorder, stomach disorder, neurological disorder, and skin 
disorder, on a secondary basis.  

In that regard, the Board notes that the record contains 
multiple medical opinions to the effect that the veteran's 
claimed disorders are unrelated to his sarcoidosis.  For 
example, in a March 1988 medical report, a private examiner 
concluded that the veteran did not have arthritis due to 
sarcoidosis.  In a February 1995 VA medical examination 
report, the examiner concluded, after reviewing the pertinent 
medical evidence of record and examining the veteran, that 
the veteran did not have a skin disorder, a liver disorder, 
or a stomach disorder, related to sarcoidosis.  

In a January 1997 VA medical examination report, the examiner 
noted that the veteran had had no skin biopsies consistent 
with sarcoid.  His assessment was history of pulmonary 
sarcoidosis, without clear history of extrapulmonary 
involvement.  In August 1997 and May 1998 medical opinions, a 
VA rheumatology examiner indicated that, after examining the 
veteran and reviewing his claims folders, he had concluded 
that the veteran did not have active sarcoidosis and that 
there was no evidence to support joint involvement.  He 
explained that there were no radiological changes in the 
bones that typically would be seen in chronic sarcoidosis, 
nor any objective pathology to suggest a relationship between 
the veteran's claimed joint pain and his service-connected 
sarcoidosis.  

Similarly, in a November 2001 examination report, the 
examiner concluded that the veteran had no overt 
extrapulmonary manifestations of sarcoidosis.  In a July 2002 
addendum, the examiner again indicated that there was no 
overt evidence of extrapulmonary sarcoidosis in the veteran.  
He stated that it was therefore his opinion that the veteran 
did not have arthritis, a liver condition, a stomach 
condition, a neurologic condition, or a skin condition as a 
residual or secondary to his service-connected sarcoidosis.  

The record also contains medical evidence, including a June 
1979 hospitalization summary and a March 1995 VA medical 
examination report, attributing the veteran's neurological 
complaints to alcoholism and diabetes mellitus, not 
sarcoidosis.  Indeed, there is no probative evidence of 
record linking the veteran's claimed neurological disorder to 
his service-connected sarcoidosis.  

The Board finds that the medical opinion discussed above are 
persuasive and assigns them great probative weight.  These 
medical opinions were rendered by physicians who actually 
examined the veteran.  In addition, the overwhelming majority 
of physicians who provided these opinions gave considered 
rationales and based their opinions on a complete review of 
the veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

On the other hand, the Board notes that it has considered the 
submissions of Dr. Bash.  In a July 1999 letter, Dr. Bash 
opined that the veteran's arthropathy, if present, was 
secondary to the veteran's sarcoidosis.  In a March 2001 
report, Dr. Bash further indicated that he had reviewed the 
veteran's claims folder and had concluded that the veteran's 
sacroiliac joint sclerosis was secondary to his sarcoidosis.  
Dr. Bash indicated that it was his belief that the veteran 
had cataracts, diabetes, back pain, and arthritis, as a 
result of sarcoidosis.  Notably, however, he made no 
assertions regarding the veteran's claimed liver disorder, 
stomach disorder, neurological disorder, or skin disorder.

Although the Board has carefully considered the opinions 
offered by Dr. Bash, it finds that they do not outweigh the 
medical opinions provided by the VA medical examiners, either 
in quality or in quantity.  There is no indication that Dr. 
Bash examined the veteran prior to rendering his opinions, 
unlike the VA medical examiners.  The Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, for the 
reason set forth above, the Board finds that the probative 
value of Dr. Bash's medical opinion is diminished.  

Similarly, the Board has considered the October 1987 letter 
from a private physician who indicated that the veteran 
suffered from sarcoidosis and severe sarcoid arthritis and 
would be unable to work due to these disabilities until 
November 1987.  The Board finds that to the extent that this 
letter provides a link between the veteran's claimed 
arthritis and his sarcoidosis, its probative value does not 
outweigh the VA medical opinions discussed above.  Again, the 
VA medical opinions were based on an examination of the 
veteran, a full and fair consideration of the material 
evidence, and provided a rationale for the conclusions 
rendered.  

Similarly, the Board has carefully considered the excerpts 
from the medical articles submitted by the veteran regarding 
sarcoidosis, as well as the letter from the American Lung 
Association.  This evidence, however, provides only generic 
information regarding sarcoidosis and is, thus, of limited 
probative value.  See e.g., Sacks v. West, 11 Vet. App. 314, 
317 (1998); Matteren v. West, 12 Vet. App. 222 (1999).  It 
certainly does not outweigh the VA medical opinions discussed 
above, which were based on an examination of the veteran and 
a review of his medical records.  

The Board has also considered the veteran's statement to the 
effect that a private physician told him that he had a liver 
disability due to his sarcoidosis.  The Board notes that the 
documentary evidence of record does not support the veteran's 
assertions.  Indeed, in a February 1995 VA medical 
examination report, the examiner considered the veteran's 
assertions in this regard and noted he seriously doubted that 
any physician would reach such a conclusion without a liver 
biopsy.  Regardless, the Board notes that the Court has held 
that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions regarding his claimed 
liver disability, standing alone, do not provide a basis on 
which to grant his claim of service connection for a liver 
disability, secondary to sarcoidosis.

In summary, the Board finds that the veteran's claimed 
arthritis, liver disorder, stomach disorder, neurological 
disorder, and skin disorder, were not shown in service or for 
years thereafter, and that probative evidence of record 
indicates that these claimed disabilities are not related to 
or aggravated by his active service, any incident therein, or 
any service-connected disability.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for arthritis, a liver disorder, 
a stomach disorder, a neurological disorder, and a skin 
disorder.


ORDER

Entitlement to a rating in excess of 30 percent for 
sarcoidosis for the period from December 31, 1988, to April 
23, 2002, is denied.  

Entitlement to a rating in excess of 60 percent for 
sarcoidosis from April 23, 2002, is denied.  

Entitlement to service connection for arthritis, a liver 
disorder, a stomach disorder, a neurological disorder, and a 
skin disorder is denied.


REMAND

As set forth above in the Introduction portion of this 
decision, in a January 2003 rating decision, the RO denied 
service connection for a salivary gland disorder, Sjogren's 
Syndrome, cataracts and glaucoma, diabetes mellitus, a 
psychiatric disorder, spasms, and "any other condition 
associated with sarcoidosis."  In July 2003, the veteran's 
attorney submitted a Notice of Disagreement with this 
decision; however, the RO has not yet issued a Statement of 
the Case addressing these issues.  Accordingly, the Board 
does not yet have jurisdiction to address these claims and a 
remand to the RO for this action is now necessary.  
Manlincon, 12 Vet. App. at 240-41.  

It is noted that some of the issues addressed by the RO in 
the January 2003 rating decision-service connection for a 
salivary gland disorder, a psychiatric disorder, diabetes, 
and an eye disorder -- were previously denied in a final 
January 1996 rating decision.  Thus, the RO must address the 
matter of whether new and material evidence has been 
submitted prior to addressing the underlying merits of these 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should take appropriate steps in 
order to issue the veteran and his 
attorney a Statement of the Case 
regarding the issues of whether new and 
material evidence has been submitted to 
reopen the claims of service connection 
for a salivary gland disorder, a 
psychiatric disorder, diabetes mellitus, 
and an eye disorder, as well as the 
issues of entitlement to service 
connection for Sjogren's Syndrome, 
spasms, and "any other condition 
associated with sarcoidosis."  The 
veteran should be advised of the 
requirements for perfecting the appeal 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.  

The case should be returned to the Board for further 
appellate consideration only if an appeal is properly 
perfected.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



